Citation Nr: 1013437	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  02-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a urinary disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
December 1991.  She had additional service in the National 
Guard.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in North Little Rock, Arkansas.  
This matter was previously remanded by the Board in June 
2004, June 2007, and September 2008.  Thereafter, it was 
returned to the Board for appellate disposition.

The Board notes that the instant appeal originally also 
encompassed a claim for an increased rating for residuals of 
a lumbar strain.  However, the Veteran withdrew her appeal 
with respect to that issue in a writing dated in December 
2008, hence it is no longer before the Board.  

The Veteran testified a hearing before a Veterans Law Judge 
in November 2003.  Insofar as that Judge is no longer 
employed by the Board the Veteran was afforded another 
hearing.  She testified before the undersigned Veterans Law 
Judge at a December 2008 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that she has a disability of her urinary 
tract that onset during her service.  Her service records 
document that she had various urinary tract infections (UTIs) 
during her service.  VA and private treatment records 
indicate that she continued to experience recurrent urinary 
tract infections and or urgency during the period from 1996 
through 2007.  It is unclear whether she continued to 
experience UTIs thereafter.  At the December 2008 hearing, 
the Veteran testified that she was told that she had 
developed interstitial cystitis; however, this is not 
reflected in her treatment records.

The Veteran was examined by VA in November 2002 and February 
2007; both examiners indicated that some females are 
predisposed to frequent urinary tract infections.  Insofar as 
it was unclear whether the examiners were indicating that the 
Veteran's predisposition to frequent urinary tract infections 
was due to a congenital or developmental defect, nor was it 
clear whether the Veteran's UTIs were acute and transitory or 
whether there existed an underlying chronic disability, the 
Board requested an expert medical opinion concerning these 
issues.  

The requested opinion was received in December 2009.  The 
urologist observed that the Veteran began having UTIs during 
her service and her urine analyses were usually, but not 
always, consistent with active urinary tract infections.  By 
1996, the Veteran seemed to have symptoms even after her UTIs 
cleared.  The examiner noted that the Veteran's current 
symptoms seemed to occur even in the absence of infection, 
and could be due to interstitial cystitis.  Her symptoms in 
service were not consistent with that diagnosis.

The examiner opined that the patient never had a proper 
evaluation to determine whether she, in fact, has 
interstitial cystitis.  He noted that the Veteran's symptoms 
in service seemed more consistent with recurrent UTIs due to 
a natural susceptibility thereto rather than interstitial 
cystitis.  The examiner indicated that the cause of 
interstitial cystitis is unknown, but that it has been 
suggested that infections can cause this disability.  The 
examiner concluded that the Veteran should be evaluated "in 
a state of the art manner" before any conclusion is made 
concerning whether she has interstitial cystitis.  

Insofar as the examiner opined that the examinations of 
record were insufficient to determine whether the Veteran has 
a current disability, as opposed to a congenital 
susceptibility to UTIs, a new examination is necessary in 
order to resolve this issue.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
new VA examination, conducted by an 
appropriate examiner, to determine the 
precise nature of her bladder/urinary 
tract problems.  The examiner should 
review the entire claims file, including 
the December 2009 expert opinion and the 
prior VA examination reports; he or she 
must indicate that this was done in his or 
her report.  The examination should 
encompass all tests and studies that are 
necessary to determine whether the Veteran 
currently has interstitial cystitis or 
other chronic urinary tract impairment.  
If interstitial cystitis or another 
chronic disability of the genitourinary 
system is diagnosed, the examiner should 
provide an opinion concerning whether it 
is at least as likely as not (at least 50 
percent likely) that the Veteran's urinary 
symptoms during service either caused, or 
represented the onset of, this disability.  
It should be indicated whether the 
recurrent infections in service would 
likely lead to the currently noted 
disorder.

If interstitial cystitis is not diagnosed, 
the examiner should explain the nature and 
cause of the Veteran's current urinary 
symptoms.  This explanation should include 
a discussion of the following:   

	(a) whether the Veteran's current 
symptoms constitute: a chronic disability 
of the genitourinary system or, 
alternatively, isolated and unrelated 
acute and transitory events, and 

	(b)  whether the Veteran's current 
symptoms are due to a congenital disease 
or defect, including but not limited to a 
"congenital susceptibility" to recurrent 
UTIs.

The examiner should provide a complete 
rationale for his or her conclusions and 
should reference the prior VA examinations 
and the December 2009 expert medical 
opinion as necessary.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


